Citation Nr: 0009630	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected high frequency hearing loss of the left 
ear.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected healed fracture of the left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in September 1998 and 
June 1999 by the RO in Columbia, South Carolina.  In 
September 1998, the RO denied the veteran's claim for a 
compensable rating for hearing loss of the left ear; in June 
1999, the RO denied the veteran's claim for a compensable 
rating for residuals of a fracture of the left thumb.  The 
veteran timely appealed both determinations to the Board.


FINDINGS OF FACT

1.  The veteran is only service connected for hearing loss in 
the left ear, therefore, hearing in the right ear is regarded 
as normal (Level I) for evaluation purposes. 

2.  VA audiological evaluations conducted in June and August 
1998 revealed findings that compute to Level I hearing loss 
in the left ear, under the regulations in effect during that 
time.

3.  VA audiological evaluation conduced in June 1999 (after 
the effective date of the revision of the criteria governing 
evaluation of hearing loss) revealed findings that compute to 
Level I hearing loss in the left ear under regulations in 
effect both before and subsequent to the 1999 change.  

4.  Although the veteran subjectively complains of weakness 
and decreased grip strength associated with his service-
connected residuals of healed fracture of the left thumb, 
medical evidence reveals some limitation of motion of the 
thumb (manifested primarily by an apparent inability to bring 
the left thumb and little finger to within 5 millimeters of 
each other), but full adduction and extension, and intact 
sensation and apparent strength of the left hand; x-rays 
reveal evidence of no significant arthritic change or 
evidence of acute displaced fracture.    


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected left ear hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 1160 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, 
Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, Codes 6100-
6110 (1998). 

2.  The criteria for a compensable evaluation for service-
connected left thumb disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By a rating decision in December 1971, the RO granted service 
connection for high frequency sensorineural hearing loss, of 
the left ear and healed fracture of the left thumb based on 
service medical records and a September 1971 VA examination 
report.  Noncompensable evaluations were assigned for each 
disability, and have since remained in effect.  

Hearing Loss

The veteran filed a claim for, inter alia, a higher 
evaluation for hearing loss in April 1998.

During a VA audiological evaluation conducted in June 1998, 
pure tone thresholds in the left ear were 30, 25, 30, and 70 
decibels at 1000, 2000, 3000 and 4000 Hertz.  Speech 
recognition ability was 100 percent.  The tympanometry 
indicated the middle ear was normally air-filled, however the 
left tympanic membrane moved normally.  There was no 
ipsilateral acoustic reflex obtained in the left ear probably 
due to the poor mobility of the eardrum.  The findings were 
again summarized as mild conductive loss in the lower 
frequencies sloping to a moderately severe mixed hearing loss 
in the higher frequencies.   The veteran had normal hearing 
at all frequencies in the right ear.

Subsequent audiometric testing conducted in August 1998 shows 
that the veteran had pure tone thresholds in the left ear of 
35, 30, 60 and 70 decibels at 1000, 2000, 3000 and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 100 percent in the left ear.  The left ear had mild to 
moderately severe mixed loss.  The right ear was within 
normal limits for the frequencies tested.  

During an at a RO hearing in February 1999, the veteran 
presented testimony about the onset and severity of his 
hearing loss.  He testified that his hearing loss affects all 
aspects of his life.  He stated that he had difficulty 
communicating with people at work and that he has lost jobs 
because of his hearing loss.  He stated that it is also 
difficult for him to talk on the telephone and in crowds he 
has difficulty understanding a person unless they are talking 
to him directly.

During the most recent audiometric testing conducted in June 
1999, the examiner noted that the veteran was last evaluated 
in August 1998 and that nothing had changed since that 
examination, per the veteran.  Pure tone thresholds in the 
left ear of 35, 35, 60 and 70 decibels at 1000, 2000, 3000 
and 4000 Hertz.  Speech recognition in the left ear was noted 
to be 96.  The clinical impression was mild to moderately 
severe mixed loss in the left ear.  

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. 4.87, Codes 6100 to 6110 (1998).  In 
situations, such as here, where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  38 C.F.R. §§ 3.383, 4.14 (1998).  Thus, a 
maximum 10 percent evaluation was assignable for single ear 
hearing loss, only where the hearing in the service-connected 
ear was at level X or XI.  38 C.F.R. § 4.87, Codes 6100 to 
6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing  impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (1999). 

In the instant case, the veteran's hearing loss will be 
evaluated under the old criteria until the effective date of 
the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the old 
and the current provisions, with the version most favorable 
to the veteran applied. 

In June 1998, the average pure tone threshold in decibels for 
the left ear was 39.  Combining this number with the speech 
recognition score of 100 percent reported above in the manner 
set forth by Table VI of 38 C.F.R. 4.87 of the rating 
schedule again shows a Level I hearing loss for the left ear.  
As noted above, hearing acuity in the nonservice-connected 
right ear is regarded as normal and would correspond to a 
level I designation per Table VI.  Combining these scores in 
the manner set forth in Table VII once again works out to a 0 
percent or noncompensable evaluation for hearing loss under 
Diagnostic Code 6100.  Likewise, application of the August 
1998 findings to the rating criteria indicate Level I hearing 
in the left ear and Level I hearing in the non-service-
connected right ear, resulting in a noncompensable 
evaluation.  

As noted previously, the rating schedule was amended in June 
1999, and therefore, pursuant to Karnas, supra, evaluation of 
the veteran's hearing loss subsequent to this amendment must 
include consideration of both the rating criteria in effect 
prior to the change in regulations (found at 38 U.S.C.A. 
§ 4.87 (1998)) and the criteria in effect since the 1999 
amendment (found at 38 C.F.R. §§ 4.85 and 4.86 (1999)).  

Applying the rating schedule provisions as described above to 
the June 1999 data (elicited after the change in rating 
criteria) yields an average pure tone threshold in decibels 
of 50 for the left ear.  Combining this number with the 
speech recognition score of 96 percent reported above in the 
manner set forth by Table VI (found at 38 C.F.R. 4.87 of the 
rating schedule in effect prior to the amendment and also at 
38 C.F.R. § 4.85 of the rating schedule in effect since the 
June 1999 amendment) shows a Level I hearing loss for the 
left ear.  Hearing acuity in the nonservice-connected right 
ear corresponds to a level I designation per Table VI.  
Combining these scores in the manner set forth in Table VII 
(which is identical in both the old and the current 
provisions) again works out to a "0 percent" or 
noncompensable evaluation for hearing loss under Code 6100 
(1998 and 1999).  This portion of the analysis is the same 
under both the current and the former criteria for rating 
hearing loss. 

As explained above, the current criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 which, 
unlike the old criteria, calls for the use of Table VIa at 
certain times, when that Table would result in a higher Roman 
numeral designation.  Here, however, the pure tone thresholds 
reported on the June 1999 examination are not:  (a) 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, Table VIa is not for application, and the veteran's 
service-connected hearing loss in the left ear is 
noncompensable under the new criteria as well as the old. 

While the veteran's testimony and sincere belief in the 
merits of his claim are recognized, the Board would emphasize 
that disability ratings in hearing loss cases are assigned by 
way of a mechanical application of the average pure tone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule.   See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As disclosed above, 
the findings on VA examination did not disclose a level of 
hearing loss that would support the assignment of a 
compensable evaluation.

Therefore, an increased rating for the veteran's left ear 
hearing loss is not warranted at this time.  The Board has 
also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999); however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

II.  Residuals of Fracture of the Left Thumb

The veteran filed a claim for a higher evaluation for his 
left thumb disability in February 1999.

On VA orthopedic examination in June 1999, the veteran 
reported a decreased range of motion of his left thumb.  He 
stated that he does not really have any pain but thinks that 
he has some weakness in the left thumb and difficulty holding 
on to objects.  On examination, sensation was intact and the 
strength of the intrinsic muscles of the left hand appeared 
intact, although the examiner noted that at times there may 
not have been complete effort.  He was able to write fairly 
dexterously with the left hand, given his right handedness.  
He was able to flex his thumb at the carpometacarpal joint 
from 0 to 15 degrees and extend from 0 to 5 degrees.  
Adduction was full.  He was only able to bring the left thumb 
and little finger to within 5 millimeters of each other.  
Flexion was carried out from 0 to 35 degrees at the 
metacarpophalangeal joint on the left.  He was able to 
totally extend the thumb.  Flexion was carried out from 0 to 
35 degrees on the left and was able to extend those joints.  
The examiner concluded that pending the X-ray examination, 
there did not appear to be much in the way of objective 
findings.  X-rays of the left hand demonstrated no 
significant arthritic change or evidence of acute displaced 
fracture.  There was incongruity of the first metacarpal with 
deformity of the articulating surface of the ulnar side of 
the head of the first metacarpal, suggesting the site of the 
previous injury.  The proximal and distal phalanges appeared 
intact.

The RO has rated the left thumb disability, by analogy, under 
Diagnostic Code 5224, which provides the only basis for 
evaluating limited motion of individual fingers.  Under that 
diagnostic code, favorable ankylosis is rated as 10 percent 
disabling for either the major or minor hand, and unfavorable 
ankylosis is rated 20 percent disabling, also for either the 
major or minor hand.  38 C.F.R. § 4.71a, Code 5224 (1999).  
In every instance, such as this, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a 
(1999).

The Board also notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Following review of the evidence pertinent to this claim, the 
Board finds that the record presents no basis for assignment 
of a compensable evaluation for residuals of a healed 
fracture of the left thumb.  As noted above, the report of 
the June 1999 VA examination, the only evidence of record 
pertinent to the appeal of this issue, revealed minimal 
findings associated with the disability.  There was some 
objective evidence of limitation of motion of the thumb 
(manifested primarily by an apparent inability to bring the 
left thumb and little finger to within 5 millimeters of each 
other); however, the veteran accomplished full adduction and 
extension of the thumb.  In his assessment, the examiner 
specifically noted that there did not appear to be much in 
the way of objective findings.  Moreover, x-rays taken in 
conjunction with the examination revealed no significant 
arthritic change or evidence of acute displaced fracture.  
While the veteran denied that he experienced pain associated 
with the disability, the Board is cognizant of the veteran's 
primary subjective complaints that he experiences weakness 
and decreased grip strength associated with the service-
connected condition.  However, the June 1999 examiner 
specifically noted that the veteran's s sensation of the left 
hand was intact, and that his muscle strength appeared to be 
intact; he also noted his suspicions that, at times, the 
veteran was not exhibiting complete effort.  There is 
otherwise no objective evidence to substantiate the veteran's 
report of weakness and decreased grip strength.  

Under these circumstances, the Board must conclude that the 
evidence does not reflect that the veteran's left thumb is 
ankylosed (either favorably or unfavorably), or that the 
disability associated with the thumb is comparable to 
ankylosis or amputation of the thumb, even when the veteran's 
subjective complaints are considered.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.   As such, there is no basis for 
assignment of a compensable evaluation under Code 5224.  
Furthermore, absent more significant clinical or other 
objective findings to support the veteran's complaints, there 
is likewise no basis for assignment of a compensable 
disability evaluation under any other potentially applicable 
diagnostic code, such as those based upon evidence of sensory 
or muscle impairment.  See, e.g., 38 C.F.R. § 4.73, 
Diagnostic Code 5308 and 5309 and 38 C.F.R. § 4.124a, 
Diagnostic Code 8516. 

Accordingly, the provisions of 38 C.F.R. § 4.31 are 
applicable to the disposition of this claim.  There is simply 
no objective evidence of ratable functional impairment caused 
by this disability, and that being the case, a compensable 
schedular evaluation is not in order.  See 38 C.F.R. § 4.7.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization (or even medical treatment), or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for service-connected left ear 
hearing loss is denied.  

A compensable evaluation for healed fracture of the left 
thumb is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

